Order entered November 4, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00835-CV

                         VIKING HEALTHCARE, LLC, Appellant

                                              V.

                             ZEIG ELECTRIC, INC., Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. CV-10-0868

                                          ORDER
       We GRANT appellant’s November 3, 2015 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than November 25, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE